Exhibit 4 Lucas, Horsfall, Murphy & Pindroh, LLP Certified Public Accountants and Business Advisors CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos. 333-12458, and 333-140809 on Form S-8, and No. 333-161781, on Form F-3, of our report, dated March 9, 2011, relating to the financial statements of Cimatron Gibbs, LLC (not presented separately herein) for the year ended December 31, 2010 appearing in this report on form 6-K of Cimatron LTD. Lucas, Horsfall, Murphy & Pindroh, LLP Pasadena, California March 11, 2011 100 East Corson Street, Suite 200, Pasadena, CA 91103-3841, Telephone 626.744.5100, Facsimile 626.744.5110 MSI Global Alliance of Independent Legal & Accounting Firm http://www.lhmp.com
